Citation Nr: 0327527	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia to 
include gastroesophageal reflux disease, status post Nissen 
fundoplication, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 60 percent 
evaluation for hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication.  

In arguments received at the Board in October 2003, the 
veteran's representative contends that the veteran has 
claimed that he is unemployable and has therefore raised a 
claim for a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.  
This issue has not been the subject of rating decision and is 
referred to the RO for appropriate action.


REMAND

The veteran is currently rated 60 percent disabled for his 
service connected hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication.  A 60 
percent evaluation is the highest evaluation possible under 
Diagnostic Code 7346.  The veteran has argued that he should 
be granted a higher, extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  On VA examination in October 2000, 
the veteran indicated that he was currently working.  The RO 
denied entitlement to an extraschedular evaluation, noting 
that it had not been objectively shown that his disability 
markedly interfered with employment, resulted in frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  The RO 
noted that marked interference with employment had not been 
shown because he was in fact employed.  Given the heightened 
notification requirement of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the fact he has not been given the opportunity 
to show how his employment is affected by his service-
connected disability, the Board is unwilling to consider the 
mere fact that he is employed as dispositive of the question 
of whether there is marked interference with his employment.  
The veteran should be contacted and asked to explain how his 
hiatal hernia to include gastroesophageal reflux disease, 
status post Nissen fundoplication, markedly interferes with 
his employment.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
ask him to explain how his hiatal hernia 
to include gastroesophageal reflux 
disease, status post Nissen 
fundoplication markedly interferes with 
his employment. 

3.  Upon the receipt of any additional 
evidence, the RO should readjudicate the 
issue of entitlement to an increased 
rating for hiatal hernia to include 
gastroesophageal reflux disease, status 
post Nissen fundoplication.  The RO 
should consider the veteran's contentions 
that his disability, in effect, has 
caused marked interference with 
employment, along with any additional 
evidence submitted, and determine whether 
the case warrants referral to the Under 
Secretary for Benefits for consideration 
of entitlement to "an extra-schedular 
evaluation commensurate with the average 
earning capacity impairment due 
exclusively to the service-connected 
disability . . . ."  38 C.F.R. 
§ 3.321(b)(1).

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue another 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




